Citation Nr: 0913297	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for diabetic 
nephropathy with hypertension and atherosclerotic disease of 
the internal carotid and vertebral arteries and impotence, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New Orleans, Louisiana.  

The Veteran appeared at a hearing before a decision review 
officer at the RO in April 2004.  A transcript of the hearing 
is of record.  

The matter was previously before the Board in April 2007, 
when it was remanded for further development.  The issues at 
that time were entitlement to service connection for diabetes 
mellitus; entitlement to an evaluation in excess of 10 
percent for hypertension; and entitlement to an evaluation in 
excess of 10 percent for Osgood-Schlatter's Disease of the 
left knee.  

In a February 2008 rating determination the Seattle RO, 
acting on behalf of the Appeals Management Center (AMC), 
granted service connection for diabetes mellitus; and 
evaluated the hypertension with diabetic nephropathy with 
hypertension and atherosclerotic disease of the internal 
carotid and vertebral arteries and impotence and established 
a 30 percent disability evaluation.  The grant of service 
connection for diabetes was a full grant of the benefit 
sought with regard to that issue.

The issue of entitlement to an evaluation in excess of 30 
percent for diabetic nephropathy with hypertension and 
atherosclerotic disease of the internal carotid and vertebral 
arteries and impotence is remanded to the RO via the appeals 
management center (AMC).  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

Flexion of the left knee limited to no less than 108 degrees 
with pain; there is no limitation of extension, and 
instability or subluxation has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a May 2002 letter, the RO provided the Veteran with notice 
that informed him of the evidence needed to substantiate his 
claim.  The letter told him what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain, 
and to submit relevant evidence in his possession. 

As the left knee disorder has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  

The May 2002 letter told the Veteran that to substantiate the 
claim for increase, he needed evidence that the disability 
had worsened.  The May 2002 letter also told him to 
substantiate the claim with evidence of a change in symptoms 
or other characteristics of the disabling condition including 
the limitation of activity imposed by the disabling 
condition.  

The Veteran was not provided a VCAA notice letter regarding 
the elements of notice specified in Vazquez-Flores.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran and his representative have demonstrated actual 
knowledge that evidence of the disability's effect on daily 
activities could be used to substantiate entitlement to an 
increased rating.  In a statement dated in January 2005, the 
Veteran's representative reported that the Veteran was 
contending that the knee disability affected his ability to 
walk, stand and kneel as he performed daily activities.

On the VA examination in January 2007, the Veteran reported 
the impact of his disability on employment and daily 
activities.  He thereby demonstrated actual knowledge that 
such impacts could substantiate the claim.

The August 2003 statement of the case provided the Veteran 
with the ranges of motion needed to substantiate entitlement 
to a higher rating on the basis of limitation of motion.  The 
statement of the case also provided a discussion of the 
rating criteria and how the rating was assigned.  While such 
a post adjudication notice could not satisfy the VCAA notice 
requirements, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); it should have put the Veteran on notice that some of 
the rating criteria required specific measurements to 
substantiate entitlement to an increased rating.  After 
receiving the notice, the Veteran had years to submit 
additional argument and evidence and had the opportunity for 
a hearing in April 2004.  Hence, he had a meaningful 
opportunity to participate in the adjudication of the claim.

Any timing deficiency was cured by readjudication of the 
claim in a February 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded 
several VA examinations.  

Left Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 
provides a zero percent rating where flexion of the leg is 
limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 provides a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998).  The General Counsel further held that 
separate ratings could also be provided for limitation of 
knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

At a September 2002 VA examination, the Veteran reported 
constant severe pain in his knee.  He also noted having 
swelling in the knee but no weakness.  He denied having any 
heat or redness.  He noted occasional instability or giving 
way, but denied any locking.  He did report some problems 
with fatigability and lack of endurance due to the constant 
knee pain.  During periods of flare-ups, the pain was 9/10.  
The flare-ups occurred on a daily basis.  This was present 
whenever he was awake and disturbed his sleep.  He noted that 
the pain was present all the time.  

Physical examination of the left knee revealed a bony 
deformity with enlargement of the tibial tuberosity.  There 
was pain with palpation of the area and slight swelling.  
There was no effusion.  There was also no increased warmth or 
redness.  The patella moved freely and tracked well.  There 
was a 4 cm nonadherent scar over the tibial tuberosity.  
Lateral and medial stability was present.  Anterior and 
posterior drawer signs were negative for instability and 
McMurray's sign was also negative.  There was complaint of 
severe pain with range of motion and stability testing.  The 
point at which pain began was not reported.  Range of motion 
was from 0 to 108 degrees.  The Veteran attempted but was 
unable to accomplish a squatting maneuver secondary to pain.  

With regard to additional limitation of motion or functional 
impairment during a flare-up, the examiner indicated that the 
Veteran had difficulty with walking and standing during these 
times.  He did not use any assistive devices.  The Veteran 
did not report any episodes of dislocation or recurrent 
subluxation.  There was no inflammatory arthritis or 
constitutional symptoms.  The Veteran indicated that he did 
not have to stand or walk at work very much.  He noted that 
he sat but was still in pain after sitting.  He no longer did 
any yard work or maintenance as his son did those chores.  

X-rays of the left knee revealed a little thickening of the 
patellar tendon which might be a residual from obsolete 
Osgood-Schlatter Disease.  Following examination, a diagnosis 
of Osgood-Schlatter with surgical intervention and functional 
deficit secondary to pain and decreased range of motion was 
rendered.  

In his February 2003 notice of disagreement, the Veteran 
contended that his left knee disability had worsened since 
last examined.  He noted that he was experiencing more pain 
in his knee and that his knee stayed swollen.  He further 
indicated that his range of motion was limited and that his 
ability to walk, stand, kneel, and do daily activities was 
severely limited by the pain and swelling.  

At the time of a January 2004 VA outpatient visit, the 
Veteran was noted to have mild swelling of the knee with 
unspecified mild limitation of motion.  There was no 
tenderness.  

At his April 2004 hearing, the Veteran reported tenderness 
and weakness in his left knee.  He indicated that he did not 
have locking in his knee.   He stated that he had a lot of 
pain with walking and standing.  The Veteran further 
testified that he could barely squat.  He could not lift over 
20 lbs.  He did not wear a brace.  The Veteran stated that 
his condition had worsened since the last examination.  

In conjunction with the April 2007 Board remand, the Veteran 
was afforded a VA examination in November 2007.  At the time 
of the examination, the Veteran reported that his left knee 
had been treated conservatively.  He indicated that his main 
symptom since discharge from service had been pain.  He 
reported that he occasionally experienced symptoms of 
locking.  The Veteran denied any giving way or instability.  
The pain was a dull ache and the Veteran noted having had 
intermittent swelling over the past year.  He did not use a 
brace or assistive devices.  

The Veteran had knee pain when having to stand over 15 
minutes.  He indicated that his current employment required 
him to stand anywhere from 90 minutes to three hours before 
having a thirty minute break.  This caused pain in his left 
knee.  He could perform his activities of daily living but 
had constant pain.  During a flare-up, the Veteran described 
his pain as 9 out of 10.  This was a daily occurrence which 
lasted several hours.  The Veteran took Tylenol 3 twice a day 
with fair pain response.  There had been no instability.  

Physical examination revealed 5/5 motor strength in the lower 
extremities.  Deep tendon reflexes in the lower extremities 
were 2+.  The Veteran was able to ambulate on his toes and 
heels and could tandem walk.  Straight leg raising on the 
left was to 75 degrees.  His posture was erect.  

Active range of motion for the left knee was from 0 to 110 
degrees.  Passive range of motion was from 0 to 115 degrees.  
Repetitive motion increased the range from 0 to 118 degrees.  
There was no loss of motion.  There was also no subluxation.  
McMurray and Lachman examination were negative.  Anterior and 
posterior drawer examination was also negative.  The left 
knee had mild warmth and crepitance.  There was also mild 
residual prominence of the tibial tuberosity.  There was no 
ankylosis and no significant scarring.  After repetitive 
activity, the Veteran was noted to having popping of the 
knee.  He appeared to be additionally limited by pain as 
evidenced by facial grimacing with repetitive activity of the 
left knee but there was no fatigability, weakness, or 
incoordination.  The diagnoses included stable Osgood-
Schlatter's disease of the left knee with no evidence of 
abnormalities on MRI to indicate that he had any instability 
or subluxation.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion being found after repetitive use.  There was also no 
pain noted on range of motion testing.  As such, an increased 
or separate evaluation would not be warranted under 
Diagnostic Code 5261 for the left knee.  

As it relates to flexion, the Board notes that that at the 
time of the September VA examination, the Veteran was found 
to have flexion to 108 degrees with complaints of severe pain 
with range of motion.  Although the examiner did not specify 
the point, if any at which functional factor caused 
additional limitation of motion, the November 2007 noted 
active flexion to 110 degrees with no additional loss on 
repetition and pain causing the limitation.  These findings 
indicate that there was no additional limitation due to 
functional factors.

The Veteran has reported instability and subluxation in his 
knee on several occasions, but the VA examinations have 
yielded no clinical evidence of subluxation or instability.  

To the contrary, they have shown the knees to be stable.  
Treatment records also contain no evidence of subluxation or 
instability.  There have been no objective medical findings 
of subluxation or instability at the time of numerous VA 
examinations performed in conjunction with the Veteran's 
claim.  Thus, a compensable disability evaluation under 5257 
would not be warranted.  38 C.F.R. § 4.31 (2008).

The Veteran has not had removal or dislocation of the 
cartilage, nor has nonunion of the tibia and fibula been 
demonstrated.  Hence increased ratings could not be afforded 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, or 5262 
(2008).

In sum, the evidence is against a finding that the left knee 
disability has approximated the criteria for an increased 
rating at any time during the appeal period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left knee disorder is manifested by limitation 
of motion and pain.  As just discussed, the rating criteria 
contemplate these manifestations.  As such, the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).



ORDER

An increased rating for Osgood-Schlatter's disease of the 
left knee is denied. 


REMAND

The Veteran previously perfected an appeal with regard to the 
issue of entitlement to an increased rating for hypertension.

After the Board's remand, the Seattle RO, acting on behalf of 
the AMC, granted service connection for diabetic nephropathy 
and atherosclerotic disease of the internal carotid and 
vertebral arteries and impotence and combined the 
hypertension rating with the rating for the newly service 
connected disabilities.  The RO assigned a 30 percept 
disability evaluation.  

This is not the highest possible disability evaluation that 
may be assigned.  Hence, the full benefit sought on appeal 
has not been granted.  AB v. Brown, 6 Vet. App. 35 (1993).

The April 2007 remand, consistent with 38 C.F.R. § 19.38 
(2008), required that if any benefit sought on appeal was not 
fully granted, a supplemental statement of the case was to be 
issued.  This has not been done.  The Veteran is entitled to 
compliance with the remand instructions and the Board is 
required to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-1 (1998).  

The Veteran has also not yet received the VCAA notice 
required under Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notice letter in accordance with the 
requirements of Vazquez-Flores v. Peake.  
The letter should tell him that he can 
substantiate the claim with evidence of 
the impact of the disability on daily 
activities and work, and that some of the 
rating criteria for the disability 
require specific laboratory findings to 
substantiate entitlement to an increased 
rating.

2.  Issue a supplemental statement of the 
case (SSOC) concerning the issue of 
entitlement to an increased evaluation 
for diabetic nephropathy with 
hypertension and atherosclerotic disease 
of the internal carotid and vertebral 
arteries and impotence.  The SSOC should 
include the relevant rating criteria.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


